department of the treasury internal_revenue_service washington d c office_of_chief_counsel date number release date uil cc pa apjp gl-134664-02 wli memorandum for m k mortensen associate area_counsel salt lake city small_business_self-employed_division cc sb slc attn s mark barnes from james gibbons branch administrative provisions and judicial practice cc pa apjp b01 subject significant service_center advice adp disclosure this responds to your memorandum to the associate chief_counsel procedure administration requesting significant service_center advice on signatures on forms issue whether service centers should accept forms reporting agent authorization for magnetic tape electronic filers that are signed by individuals or partners identified in the signature blocks as either the controller comptroller manager general office accounting accountant consultant bookkeeper coordinator cfo ceo hr director executive director of corporation administrative manager managing agent of exempt_organization vp operations managing director controller of llc executive director or the controller of partnership conclusion service centers have statutory and regulatory authority under sec_6062 and sec_6063 and sec_1_6062-1 and sec_1_6063-1 in assuming that an individual or partner signing the form_8655 is authorized to sign the form and the service centers should accept signed forms no matter what corporate or partnership title is used in connection with the signature block on the form overview form_8655 allows taxpayers to designate a reporting agent to file certain tax returns electronically or on magnetic tape it also allows the reporting agent to receive copies of notices and to submit federal tax deposits as provided in sec_3504 sec_6011 sec_6064 gl-134664-02 wli and most companies which employ such reporting agents are large corporations and the reporting agents may not be working with the principal officers of these corporations in many of these corporations the authority to sign returns is delegated to the payroll or tax departments which in turn delegate the payroll authority to the reporting agents the ogden service_center is receiving a large volume of forms signed by individuals with varying titles the following are examples of titles used in signature blocks used on form_8655 which have been received by the ogden service_center controller comptroller manager general office accounting accountant consultant bookkeeper coordinator cfo ceo hr director executive director of corporation administrative manager managing agent of exempt_organization vp operations managing director controller of llc executive director controller of partnership the service_center is unable to determine who is and is not authorized to execute these forms you have asked our advice whether the service centers should accept forms with signature blocks bearing these titles as being signed by an authorized individual or partner discussion revproc_96_17 1996_1_cb_633 provides the requirements for completing and submitting form_8655 reporting agent authorization for magnetic tape electronic filers authorization section dollar_figure of the revenue_procedure provides that an authorization must be signed by the taxpayer or the taxpayer's authorized representative if however the authorized representative is the holder of a power_of_attorney the person executing the authorization must be specifically authorized to sign tax returns on behalf of the taxpayer if the taxpayer's authorized representative wishes to authorize an agent to receive tax_return notices correspondence deposit requirements tax_rates and transcripts from the service or discuss taxpayer account information with service representatives the authorized representative must be someone with authority both to receive and to designate others to receive tax_return information as defined by sec_6103 of the taxpayer or a person who is duly authorized in accordance with sec_31_6011_a_-7 of the regulations provided that the authorizing language explicitly states that the person may both receive and designate recipients of the taxpayer's tax_return information if the form is used to designate the person as a recipient of tax_return information gl-134664-02 wli sec_31_6011_a_-7 deals with the execution of employment_tax returns and refers to sec_31_6061-1 sec_31_6061-1 states each return required under the regulations in this subpart shall if signature is called for by the form or instructions relating to the return be signed by a the individual b the president vice president or other principal officer if the person required to make the return is a corporation c a responsible and duly authorized member or officer having knowledge of its affairs if the person required to make the return is a partnership or other unincorporated organization the return may be signed for the taxpayer by an agent who is duly authorized in accordance with sec_31_6011_a_-7 to make such return sec_6062 deals with the signing of a corporation return and provides t he return of a corporation with respect to income shall be signed by the president vice-president treasurer assistant treasurer chief accounting officer or any other officer duly authorized so to act in the case of a return made by a fiduciary pursuant to the provisions of sec_6012 such fiduciary shall sign the return the fact that an individual’s name is signed on the return shall be prima facie evidence that such individual is authorized to sign the return on behalf of the corporation sec_1_6062-1 entitled evidence of authority to sign provides a n individual’s signature on a return statement or other document made by or for a corporation shall be prima facie evidence that such individual is authorized to sign such return statement or other document sec_6063 deals with the signing of a partnership return and provides t he return of a partnership made under sec_6031 shall be signed by any one of the partners the fact that a partner’s name is signed on the return shall be prima facie evidence that such partner is authorized to sign the return on behalf of the partnership sec_1_6063-1 entitled evidence of authority to sign provides gl-134664-02 wli a partner’s signature on a return statement or other document made by or for a partnership shall be prima facie evidence that such partner is authorized to sign such return statement or other document the term ‘prima facie evidence is not defined within the internal_revenue_code however there is copious case law explaining this term for example in 547_fsupp_1270 m d ga aff’d 705_f2d_1543 11th cir the court held the term prima facie evidence means e vidence good and sufficient on its face such evidence as in the judgment of the law is sufficient to establish a given fact and which if not rebutted or contradicted will remain sufficient prima facie evidence is evidence which if unexplained or uncontradicted is sufficient to sustain a judgment in favor of the issue which it supports but which may be contradicted by other evidence id pincite emphasis in the original citing black’s law dictionary 5th ed 607_f2d_438 ndollar_figure d c cir cert_denied 444_us_1013 prima facie evidence is evidence which is sufficient in law to sustain a finding in favor of a claim but which may be contradicted see also bankers farmer’s life ins co v united_states ustc w d tex citing sec_1 c for proposition that a corporation president was authorized to make binding statements on tax_return 747_f2d_1390 11th cir fact that defendant’s name was signed to the tax_return was prima facie evidence under sec_6064 that he actually signed the return gerstenberger v commissioner tcmemo_2001_50 taxpayer failed to overcome statutory presumption under sec_6064 that he signed return based on the sec_6062 and sec_6063 and sec_1_6062-1 and sec_1 b an individual’s or partner’s signature on the form_8655 is prima facie evidence that such individual or partner is authorized to sign the form thus an individual’s or partner’s signature on a form_8655 is evidence if uncontradicted sufficient to sustain a determination that the signer was authorized to execute the form_8655 consequently the service centers have statutory and regulatory authority in assuming that the individual or partner signing the form_8655 is authorized to sign the form no matter what corporate or partnership title is used in connection with the signature on the form accordingly the service centers should accept signed forms no matter what corporate or partnership title is used in connection with the signature block on the form if you have any questions please contact this office at
